65 F.3d 166
76 A.F.T.R.2d 95-6532, 95-2 USTC  P 50,495
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Burton D. LINNE, Petitioner-Appellant,v.INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 94-1823.
United States Court of Appeals, Fourth Circuit.
Aug. 30, 1995.

Burton D. Linne, Appellant Pro Se.  Gary R. Allen, Charles Edward Brookhart, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
Before MURNAGHAN and WILKINSON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Burton D. Linne appeals from the Tax Court's decision finding a deficiency in income and self-employment taxes due and imposing additions to tax.  Our review of the record and the Tax Court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Tax Court.  Linne v. Commissioner of Internal Revenue, No. 91-25827 (U.S.T.C. Oct. 27, 1993;  Nov. 2, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED